DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
Claims 1-27 are pending.
Claims 11-12 are withdrawn from further consideration as they are directed to non-elected subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 13-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/129812 (‘812) in view of Reckelhoff et al., Hypertension, 1998;31[part 2]:435-439. Reckelhoff et al. is the reference of record.
‘812 teaches oral testosterone ester formulations and methods of treating testosterone deficiency and hypogonadism (see the Title and paragraph 0003). ‘812 teaches the pharmaceutical 
Reckelhoff et al. teaches testosterone exacerbates hypertension and increased blood pressure (see the abstract, page 436, Figure 1 for example).
It would have been obvious to one of ordinary skill in the art to employ the hypogonadism method to patients with hypertension or a method step to caution about the blood pressure.
One of ordinary skill in the art would have been motivated to inform the patient with other substances that would induce hypertension since exogenous testosterone is known to increase the .
 Response to Arguments
Applicant's arguments filed 1/25/2022 averring Reckelhoff not reflecting the state of the art of testosterone treatment, have been fully considered but they are not persuasive. Applicant further cited two references teaching the increased testosterone level with related to the decreased prevalence of hypertension. These arguments have been carefully reviewed and are not found persuasive.  The examiner notes that the two articles referenced by the applicant do not teach the treatment or administration of testosterone.  For example, Ohlsson et al., J Am Coll Cardiol 2011;58:1674-1681, teaches “with increasing levels of testosterone … the prevalence of diabetes and hypertension decreased”; however, the individuals entered the study did not receive any testosterone treatment. Olhsson et al. teaches that individuals who receive testosterone treatment are excluded from the study (see page 1675, col. 2, first paragraph). Likewise, Vikan et al., Eur J Endocrinol 2009;161:435-442, teaches merely the endogenous testosterone levels and not the exogenous level of testosterone (see the title).  Therefore, in view of the teachings of the cited prior art, Ohlsson et al. and Vikan et al. do not reflect the state of the art for testosterone treatment. Accordingly, the claims are considered as properly rejected under 35 USC 103a.
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627